Citation Nr: 0523379	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-06 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date prior to August 21, 2002, 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2, 1943 to 
November 22, 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for bilateral hearing loss and assigned a 
ten percent disability rating, effective August 21, 2002.  
The veteran perfected an appeal of the effective date 
assigned for the grant of service connection for this 
disability.

The veteran presented testimony before the undersigned in a 
July 2005 hearing, and a copy of the transcript of the 
proceeding is associated with the claims file.  

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  See 38 U.S.C.A. § 7107(a); 38 
CFR 20.900(c) (2003). 


FINDINGS OF FACT

1.  The veteran's contact with the VA medical center in March 
2001 constituted an informal claim for service connection for 
bilateral hearing loss.

2.  An April 2001 letter from the RO included a formal 
application for compensation (VA Form 21-526), explained the 
need to complete and return the form within one year from the 
date of the letter, and explained the consequences for 
failing to return the form within one year. 

3.  The veteran's original application for compensation on VA 
Form 21-526, requesting service connection for bilateral 
hearing loss, signed by the veteran in August 2002, was 
received by the RO on August 21, 2002.  




CONCLUSION OF LAW

Entitlement to an effective date prior to August 21, 2002, 
for the grant of service connection for bilateral hearing 
loss is not shown as a matter of law.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he is entitled to an earlier effective 
date for the award of service connection for bilateral 
hearing loss, because he contacted the VA medical center 
expressing a belief that his bilateral hearing loss was 
related to service on an earlier date. 

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, the veteran first raised his claim of 
entitlement to an earlier effective date for the award of 
service connection for hearing loss in his September 2003 
Notice of Disagreement, which was clearly after the August 
2003 rating decision. VA's Office of General Counsel 
indicated in VAOPGCPREC 8-2003 that when VA receives a Notice 
of Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  In addition, the January 2004 
Statement of the Case and the April 2004 Supplemental 
Statements of the Case provided the pertinent laws regarding 
effective dates and the bases for the denial of his claim.  
Thus, the Board finds that any duty to notify that exists in 
this case has been satisfied.

Regardless, the United States Court of Appeals for Veterans 
Claims (Court) has held that failure to comply with the 
notice requirement of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In addition, the Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him a VCAA notice if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium).  As 
discussed below, the Board has determined that the veteran is 
not entitled to an earlier effective date as a matter of law.  
Here, the resolution of the appeal depends upon evidence 
already contained in the claims file.  There is no dispute as 
to the facts of this case regarding when his informal and 
formal claims were filed.  As such, there is no reasonable 
possibility that any additional evidence could be obtained 
which would change the outcome.  The Board finds, therefore, 
that there is no prejudice in the Board proceeding with a 
decision on the merits.





Analysis

Except as otherwise provided, the effective date of an award 
of compensation based on direct service connection will be 
the day following separation from service or date entitlement 
arose if claim is received within one year after separation 
from service.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  Otherwise, it is the date entitlement 
arose or the date of receipt of the claim, whichever is 
later.  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.1(p) 
(2004).  

A formal claim is one that has been filed in the form 
prescribed by the Secretary.  38 C.F.R. § 3.151.  Any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from 
the date it was sent to the veteran, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2004).

The veteran contends, and the evidence in the claims file 
shows, that he filed an Application for Health Benefits, 
which was signed by the veteran on March 28, 2001.  On that 
form he stated that he needed hearing aids and help with 
prescriptions.  In an April 2001 letter, the VA RO advised 
the veteran that an application for service-connected 
compensation (VA Form 21-526) was enclosed because he wrote 
to the medical center expressing a belief that his hearing 
loss was related to service.  He was advised to complete and 
return the application within one year from the date of the 
letter so that if compensation was granted, he would not lose 
any benefits.  He was also advised the if he waited longer 
than a year, "benefits, if approved, will only be effective 
with the date the application is received."  

During the veteran's July 2005 hearing, he reported that on 
March 28, 2001, he wrote to the Chairman of the Veteran's 
Review Committee, reported his in-service injury and hearing 
loss, and applied for health benefits.  He indicated that on 
April 5, 2001 he received the RO's correspondence, which 
included a formal claim form for benefits.  He reported that 
the VA received his formal application for his service-
connected disability on August 21, 2002.  Although he 
reported that the VA became aware of his of his hearing 
disability in 2001, he indicated that he did not file a 
formal claim until 18 months after the VA's knowledge of his 
hearing loss.  

Unfortunately, as the veteran acknowledged during his July 
2005 hearing, during the one-year period following the 
mailing of the notice there was no contact by the veteran 
with VA.  It was not until after the one-year period had 
expired that the veteran submitted his formal application for 
compensation for hearing loss with the RO.  

As noted above, a claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101.  
For original claims for compensation, the form prescribed is 
VA Form 21-526, Veterans Application for Compensation and/or 
Pension.  There is no dispute that this form was filed by the 
veteran on August 21, 2002.  

Review of the record fails to reveal that the veteran had 
filed a VA Form 21-526 at any time prior to August 2002, and 
service connection was not in effect for any disability prior 
to the initial grant of service connection by the August 2003 
rating decision.  

Despite the sincere contention of the veteran, there is 
simply no basis in the regulations or caselaw that allow a 
claim for health care benefits to constitute an original, 
formal, application for compensation.  As the RO correctly 
determined, his contact with the VA medical center, and his 
indication to them that service caused his hearing loss, 
constituted an informal claim for benefits.  Proper action 
was taken to send the veteran a formal application (VA Form 
21-526) to complete in April 2001, and he was advised of the 
necessity of filing that form within one year of the letter.  
Regrettably, the form was not received until August 2002, 
more than one year later, and the effective date for his 
award can be no earlier than the date of receipt of the 
formal application. 

The correct effective date for the award of service 
connection is, therefore, August 21, 2002, the date of 
receipt of the original application.  Consequently, the Board 
finds that entitlement to an earlier effective date for the 
grant of service connection for the bilateral hearing loss is 
not shown as a matter of law, and the claim is denied.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be awarded in the absence of statutory 
authority); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (a claim should be denied based on lack of legal merit 
if there is no entitlement under the law).  


ORDER

The appeal to establish entitlement to an effective date 
prior to August 21, 2002, for the grant of service connection 
for bilateral hearing loss, is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


